ORDER
This court’s opinion, filed September 24, 2002 [307 F.3d 835], is hereby amended as follows:
1. Slip Op., page 14932: Delete Footnote 7
2. Slip Op., page 14930: Replace the first two sentences of the second full paragraph with:
“The sponsors argue against preemption on an additional ground. They argue that, even if Proposition 4 does not contain an exception for the protection of endangered species, it is not preempted by the ESA.”
With the opinion as amended, the panel has voted unanimously to deny the petition for rehearing. Judges Thomas and W. Fletcher have voted to deny the petition for rehearing en banc, and Judge Goodwin so recommends.
The full court has been advised of the petition for rehearing en banc and no judge of the court has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.
The petition for rehearing and the petition for rehearing en banc, filed November 8, 2002, are DENIED.